Title: Acct. of the Weather in Octr. [1772]
From: Washington, George
To: 

 


Octr. 1. Clear, Calm & pleasant being warm.
 


2. Very pleasant & warm without any Wind.
 


3. Such a day as yesterday but rather Warmer.
 


4. Very lowering with Mists now and then but no Rain.
 


5. Misting, & sometimes Raining in the forenoon with the wind Eastwardly.
 


6. Much such a day as yesterday. Misting more or less all day—wind in the same place.
 


7. Misting & sometimes Raining pretty smartly.
 


8. Clear & pleasant. Wind Westerly but neither cold nor very fresh.
 


9. Very pleasant without much wind—that however Westerly.
 


10. Very pleasant again with but little wind.
 


11. Cloudy & lowering with the wind westerly but no Rain.
 


12. Very foggy Morning but clear afterwards.
 


13th. Clear & very warm with but little Wind & that Southerly.
 


14. Much such a day as yesterday.
 


15. Clear, Calm & pleasant with but little Wind.
 


16. Very pleasant & clear with but very little Wind.
 


17. Just such a day as Yesterday.
 


18. Such a day as yesterday. Wind a little fresher from the Southward.
 



19. Warm & pleasant with but little Wind. In the Eveng. a black Cloud with thunder & Lightning but little Rain.
 


20. Warm & pleasant in the Afternoon another black Cloud with Thunder—Lightning & Rain—which cleard away with a high No. West Wind.
 


21. Clear with the Wind high from the No. West all day.
 


22. Calm and pleasant being moderately Cool.
 


23. Clear, calm, and very Warm.
 


24. Exceeding warm with very little Wind and that Southerly.
 


25. Still Warm, but Cloudy with Rain at Night and the Wind Easterly.
 


26. Wind fresh from the same point with more or less Rain all day.
 


27. Much such a day as the preceeding one.
 


28. Not much unlike yesterday. Wind in the same Quarter & now & then Raining.
 


29. Still lowering with the Wind Easterly.
 


30. Wind high from the Westward with squally Clouds & now & then Rain.
 


31. Clear, & pleasant with but little Wind & that Southerly.
